DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2021, 12/22/2021, and 01/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were submitted on 09/16/2021.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 6, and 7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Thambiratnam (US 7660715 B1).

Regarding claims 1 and 6, Thambiratnam teaches:
“A method for a mobile wireless communications device comprising a microphone, a speaker, and a controller cooperating with the microphone and the speaker” (col. 4, lines 56-60; ‘Note rather than use a telephone, the caller may alternatively use a microphone associated with the caller's workstation 11, or an personal digital assistant with telephony capabilities, or any other communication device with telephony capabilities.’), the method comprising:
“converting a speech input through the microphone to converted text” (col. 5, lines 45-67; ‘The hard-disk drive 55 also stores the speech recognition engine 66 (which extracts a user utterance from a sampled input voice stream, selects a speech model as a first tentative recognition result correctly characterizing the user utterance, generates a transcription of the utterance based on the selected speech model…; col. 6, lines 11-19; ‘The speaker may either dial the IVR 70, dial the ASR/TTS server 50 directly, if configured in that manner, or speak directly to an voice input mechanism, such as a microphone, associated with an object utilizing an ASR/TTS application.’).
“determining a modification for the converted text” (col. 8, lines 1-12; ‘Alternatively, the interface to the console/workstation may allow the use of an Internet browser to view the ASR transcription and correct the transcription if necessary.’)
“applying the determined modification to the converted text to make corrected text” (col. 8, lines 1-12; ‘Alternatively, the interface to the console/workstation may allow the use of an Internet browser to view the ASR transcription and correct the transcription if necessary.’),
“outputting an audible playback of the corrected text including the applied modification from the speaker” (col. 8, lines 61-67; ‘. The corrected transcription is sent to the TTS resource, which converts the transcription to speech.’).

Regarding claims 2 (dep. on claim 1) and 7 (dep. on claim 6), Thambiratnam further teaches:
“further comprising wirelessly sending the corrected text including the applied modification over a network based on a received spoken command” (col. 9, lines 57-62; ‘Customer confirms corrected transcription. Now the dialog proceeds as usual. FIG. 2, step 200. The model adaptation agent 58 sends the first and second recorded voice response along with the corrected transcription to update one or more speech models.’).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thambiratnam in view of Lewis et al. (US 20020002459 A1).

Regarding claims 3 (dep. on claim 1) and 8 (dep. on claim 6), Thambiratnam further teaches:
“receiving, from a user, an input including an instruction in regard to a review of the proposed modification [[in addition to the automatically applied modification to the converted text]]” (col. 9, lines 57-62; ‘Customer confirms corrected transcription. Now the dialog proceeds as usual. FIG. 2, step 200. The model adaptation agent 58 sends the first and second recorded voice response along with the corrected transcription to update one or more speech models.’).
“applying the proposed modification to the converted text upon receiving an instruction to accept the proposed modification” (col. 9, lines 57-62; ‘Customer confirms corrected transcription. Now the dialog proceeds as usual. FIG. 2, step 200. The model adaptation agent 58 sends the first and second recorded voice response along with the corrected transcription to update one or more speech models.’).
However, Thambiratnam does not expressly teach automatically applying modification as in:
“wherein the modification includes an automatically applied modification and a proposed modification”, and
the applying the modification to the converted text to make corrected text comprises:
“automatically applying the automatically applied modification to the text”
“receiving, from a user, an input including an instruction in regard to a review of the proposed modification in addition to the automatically applied modification to the converted text”.
Lewis teaches:
“wherein the modification includes an automatically applied modification and a proposed modification” (par. 0046; ‘Using the marking control 45, the user can choose one of three marking methods: computer marking only, user marking only, or both computer and user marking.’ The markings are modifications.; par. 0064; ‘FIG. 7 is a flow chart showing the method for automatically marking textual errors referred to in block 187 as shown in FIG. 6. The preferred method for automatically marking textual errors can begin by loading the next word in the selected portion of the electronic document in block 211.’);
“automatically applying the automatically applied modification to the text” (par. 0064; ‘FIG. 7 is a flow chart showing the method for automatically marking textual errors referred to in block 187 as shown in FIG. 6. The preferred method for automatically marking textual errors can begin by loading the next word in the selected portion of the electronic document in block 211.’);
“receiving, from a user, an input including an instruction in regard to a review of the proposed modification in addition to the automatically applied modification to the converted text” (par. 0069; ‘If, in block 313, the user accepts the suggestion, for instance by clicking on the accept suggestion button 44, then following path 314 to block 315, the preferred mark processor can accept the suggestion as a user specified change and in block 307, can output the user specified change to decision block 257.’).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Thambiratnam’s transcription correction process by incorporating Lewis’s automatic marking of textual errors and correction process in order to have both user and computer-generated corrections. The combination would provide an effective proofreading and correction system that would significantly improve dictation throughput in terms of correct words per minute. (Lewis: par. 0008)

Regarding claims 4 (dep. on claim 3) and 9 (dep. on claim 8), the combination of Thambiratnam in view of Lewis further teaches:
“wherein the automatically applied modification comprises either a grammatical correction or punctuation” (Lewis: par. 0016; ‘Moreover, in yet another embodiment, the marking tool can further include a grammar checker for identifying grammatically errors contained in the electronic document.’).

Regarding claims 5 (dep. on claim 3) and 10 (dep. on claim 8), the combination of Thambiratnam in view of Lewis further teaches:
“wherein the proposed modification comprises either a grammatical correction or resolving an ambiguity” (Lewis: par. 0016; ‘Moreover, in yet another embodiment, the marking tool can further include a grammar checker for identifying grammatically errors contained in the electronic document.’; par. 0069; ‘Following path 302, the mark processor can also query the suggestion engine 24 for a suggested correction to the marked textual error.’).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, and 12-13 of U.S. Patent No. 9280971. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both (instant claims and US Patent claims) directed to correcting and modifying speech to text conversions.

Instant Claims
US Patent Claims
1. A method for a mobile wireless communications device comprising a microphone, a speaker, and a controller cooperating with the microphone and the speaker, the method comprising: converting a speech input through the microphone to converted text, determining a modification for the converted text, applying the determined modification to the converted text to make corrected text, outputting an audible playback of the corrected text including the applied modification from the speaker.

2. The method according to claim 1, further comprising wirelessly sending the corrected text including the applied modification over a network based on a received spoken command.

3. The method according to claim 1, wherein the modification includes an automatically applied modification and a proposed modification, and the applying the modification to the converted text to make corrected text comprises: automatically applying the automatically applied modification to the text; receiving, from a user, an input including an instruction in regard to a review of the proposed modification in addition to the automatically applied modification to the converted text; and applying the proposed modification to the converted text upon receiving an instruction to accept the proposed modification.

5. The method according to claim 3, wherein the proposed modification comprises either a grammatical correction or resolving an ambiguity.

1. A mobile wireless communications device comprising: a wireless transceiver; at least one audio transducer; and a controller cooperating with the wireless transceiver and the at least one audio transducer, and configured to convert speech input through the at least one audio transducer to converted text, determine a proposed modification for the converted text, wherein the proposed modification comprises a proposed ambiguity resolution, output from the at least one audio transducer the proposed modification for the converted text, and wirelessly transmit the converted text via the wireless transceiver based upon a spoken command.
Claims 4, 6-10
Claims 2, 7-8, 12-13


Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658